Case: 15-51084      Document: 00514027748         Page: 1    Date Filed: 06/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-51084                                   FILED
                                  Summary Calendar                              June 9, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

AARON HERNANDEZ,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:15-CR-157-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Aaron Hernandez pleaded guilty to being a felon in possession of a
firearm and was sentenced to 70 months of imprisonment. On appeal, he
argues that the district court erred by assessing a base offense level of 24
pursuant to United States Sentencing Guidelines § 2K2.1(a)(2) based in part
on his prior Texas conviction for possession of cocaine. Because Hernandez
objects to the application of U.S.S.G. § 2K2.1 on a different ground than was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51084     Document: 00514027748            Page: 2   Date Filed: 06/09/2017


                                     No. 15-51084

raised in the district court, we review the issue for plain error only. See Puckett
v. United States, 556 U.S. 129, 135 (2009); United States v. Garcia-Mendez, 420
F.3d 454, 455-56 (5th Cir. 2005).
      Hernandez’s challenge to his sentence is unavailing. Under U.S.S.G.
§ 2K2.1(a)(2), the base offense level is 24 if the defendant has two prior felony
convictions for controlled substance offenses or crimes of violence. Hernandez’s
prior Texas convictions for burglary of a habitation and assault by
strangulation are both crimes of violence under the Guidelines for purposes of
U.S.S.G. § 2K2.1. See United States v. Uribe, 838 F.3d 667, 670-71 (5th Cir.
2016), cert. denied, 137 S. Ct. 1359 (2017); United States v. Howell, 838 F.3d
489, 492 (5th Cir. 2016), cert. denied, 137 S. Ct. 1108 (2017). Thus, Hernandez
cannot show that the purported error affected his substantial rights. See
Puckett, 556 U.S. at 135.


                                 *        *         *
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                          2